DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40, 44, 46, 49, 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Alisawi (US 2015/0023160) in view of Milener et al. (US 2006/0101514), hereafter “Milener.”
Regarding claim 40, Alisawi teaches a method for content delivery to a communication terminal, the method comprising: 	selecting one or more content items on a content source (Alisawi: par 0048); 	assigning the selected content items to be handled by a guaranteed prefetching mode (Alisawi: par 0048 [A) Fully Cached…]) in which (i) the selected content items are continuously tracked on the content source, so as to detect changes to the content items as they occur (Alisawi: par 0048), and (ii) the communication terminal is continuously maintained synchronized with the content source with respect to the selected content items, notwithstanding the changes that occur, by continuously prefetching at least part of the selected content items from the content source to the communication terminal (Alisawi: par 0048 [In this mode, the local proxy can ignore manual requests and the proxy server uses the detected automatic profile (e.g., sports score applets, Facebook, every 10, 15, 30, or more polls) to poll the application server/content provider.]);	prefetching the selected content items from the content source to the communication terminal using the guaranteed prefetching mode (Alisawi: par 0048). 	Alisawi does not teach: 	visually marking the selected content items with visual marks, which indicate to a user of the communication terminal that the selected content items have been assigned to be handled using the guaranteed prefetching mode. 	Milener teaches: 	visually marking selected content items with visual marks, which indicate to a user of the communication terminal that the selected content items have been assigned to be handled using a prefetching mode (Milener: par 0050, 0051; 814a-d of FIG. 8). 	It would have been obvious to one of ordinary skill in the art to incorporate the indicia of Milener within the Alisawi system with predictable results. One would be motivated to make the combination to provide the predictable benefit of informing users of the Alisawi system what content is being preloaded and therefore already up to date. A high likelihood of success is anticipated given that Milener, like Alisawi, discloses a system for selectively precaching URLs based on criteria (Alisawi: par 0035). Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Milener could have been implemented within the Alisawi system with predictable results and a beneficial effect.  
Regarding claim 44, the method according to claim 40, wherein selecting the one or more content items comprises (i) selecting a first content item that is available on a landing page of an application, and (ii) not selecting a second content item that is not available on the landing page (Milener: par 0115 [Therefore, in one method of prefetching content for enhanced browsing, links may be target links even if they are off-screen or on a page linked to the current page.] – given the use of the permissive term “may” it would have been obvious to one of ordinary skill to adapt the system to refrain from preloading content items that are off-screen or on a linked page to provide the predictable benefit of conserving e.g. bandwidth and processing resources). 

Regarding claim 46, the method according to claim 40, wherein selecting the one or more content items comprises (i) selecting a first content item that changes at a rate that is lower than a predefined threshold, and (ii) not selecting a second content item that changes at a rate that is above the predefined threshold (Alisawi: par 0048, 0049 [The actual application or caching mode classification can be determined based on the rate of content change and critical character of data.]). 

Regarding claim 49, a content delivery system, comprising:	an interface for communicating with a content source and with a communication terminal (Alisawi: FIG. 8 [Network Interface Device]); and 	one or more processors, which are configured to (Alisawi: FIG. 8 [Processor]):	select one or more content items on a content source (Alisawi: par 0048); 	assign the selected content items to be handled by a guaranteed prefetching mode (Alisawi: par 0048 [A) Fully Cached…]) in which (i) the selected content items are continuously tracked on the content source, so as to detect changes to the content items as they occur (Alisawi: par 0048), and (ii) the communication terminal is continuously maintained synchronized with the content source with respect to the selected content items, notwithstanding the changes that occur, by continuously prefetching at least part of the selected content items from the content source to the communication terminal (Alisawi: par 0048 [In this mode, the local proxy can ignore manual requests and the proxy server uses the detected automatic profile (e.g., sports score applets, Facebook, every 10, 15, 30, or more polls) to poll the application server/content provider.]);	prefetch the selected content items from the content source to the communication terminal using the guaranteed prefetching mode (Alisawi: par 0048); and 	visually mark the selected content items with visual marks, which indicate to a user of the communication terminal that the selected content items have been assigned to be handled using the guaranteed prefetching mode (Milener: par 0050, 0051; 814a-d of FIG. 8). 

Regarding claim 53, the system according to claim 49, wherein the one or more processors are configured to (i) select a first content item that is available on a landing page of an application, and (ii) not select a second content item that is not available on the landing page (Milener: par 0115 [Therefore, in one method of prefetching content for enhanced browsing, links may be target links even if they are off-screen or on a page linked to the current page.] – given the use of the permissive term “may” it would have been obvious to one of ordinary skill to adapt the system to refrain from preloading content items that are off-screen or on a linked page to provide the predictable benefit of conserving e.g. bandwidth and processing resources). 

Regarding claim 55, the system according to claim 49, wherein the one or more processors are configured to (i) select a first content item that changes at a rate that is lower than a predefined threshold, and (ii) not select a second content item that changes at a rate that is above the predefined threshold (Alisawi: par 0048, 0049 [The actual application or caching mode classification can be determined based on the rate of content change and critical character of data.]).

Claims 41 and 50 are rejected as being unpatentable over Alisawi (US 2015/0023160), in view of Milener et al. (US 2006/0101514), and further in view of Shukla et al. (US 2015/0046519), hereafter “Shukla.”
Regarding claim 41, Alisawi-Milener does not explicitly teach the method according to claim 40, and comprising prefetching one or more other content items, which are not assigned to the guaranteed prefetching mode, using a best-effort prefetching mode, by tracking the one or more other content items less frequently than in the guaranteed prefetching mode. 	Shukla teaches: 	prefetching one or more other content items, which are not assigned to the guaranteed prefetching mode, using a best-effort prefetching mode, by tracking the one or more other content items less frequently than in the guaranteed prefetching mode (Shukla: par 0030 […synchronization policies describing a variety of forms of synchronization (e.g., a first synchronization policy applied during an infrequent synchronization and a second synchronization policy applied during a frequent, incremental synchronization.)]). 	It would have been obvious to implement the policies (equivalent to modes) of Shukla within the Alisawi-Milener system with predictable results. One would be motivated to make the combination to provide for separate categorization of data based on prefetching frequency, thereby enabling greater customization of caching policy to tailor more specifically to users’ needs. One would further be motivated to make the combination in view of the explicit suggestion in Alisawi-Milener that the polling rate (comparable to synchronization frequency) may be adjusted based on conditions being met (Alisawi: par 0047). Accordingly, it would have been readily apparent that the policies of Shukla associated with synchronization frequency could have been readily applied within the Alisawi-Milener system. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Alisawi-Milener and Shukla disclose systems for keeping local device content synchronized with remote content for a user’s consumption. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Shukla could have been implemented within the Alisawi system with predictable results and a beneficial effect. 

Regarding claim 50, the system according to claim 49, wherein the one or more processors are configured to prefetch one or more other content items, which are not assigned to the guaranteed prefetching mode, using a best-effort prefetching mode, by tracking the one or more other content items less frequently than in the guaranteed prefetching mode (Shukla: par 0030 […synchronization policies describing a variety of forms of synchronization (e.g., a first synchronization policy applied during an infrequent synchronization and a second synchronization policy applied during a frequent, incremental synchronization.)]).

Claims 42, 48, 51, and 57 are rejected as being unpatentable over Alisawi (US 2015/0023160), in view of Milener et al. (US 2006/0101514), and further in view of Senarath et al. (US 2016/0227464), hereafter “Senarath.”
Regarding claim 42, Alisawi-Milener does not explicitly teach the method according to claim 40, wherein selecting the one or more content items comprises:	evaluating, for at least some of the content items on the content source, respective visibility metrics that are indicative of one or more of (i) respective times and (ii) respective amounts of user actions, needed to make the content items visible to the user; and 	selecting the content items based on the visibility metrics. 	Senarath teaches: 	evaluating, for at least some content items on a content source, respective visibility metrics that are indicative of one or more of (i) respective times (Senarath: par 0125 [Content data distribution module 114 assigns priorities to parts of the pre-fetched content data… content data distribution module 114 may estimate a likelihood that the part of the pre-fetched content data will be needed at the user's mobile device 200, and when (e.g., how soon) that data will be needed…]) and (ii) respective amounts of user actions, needed to make the content items visible to the user (Senarath: par 0125); and 	selecting the content items based on the visibility metrics (Senarath: par 0127 [The particular part of the pre-fetched content data transmitted to each child node 150 may be based on the determined priorities…]).	It would have been obvious to one of ordinary skill in the art to utilize the metrics of Senarath to determine which content to prefetch in the Alisawi-Milener system with predictable results. One would be motivated to make the combination in order to provide the benefit of more effective prefetching by better gauging the content a user is predicted to consume. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Alisawi-Milener and Senarath relate to prefetching content to users’ devices. In view of this substantial similarity it would have been readily apparent that various beneficial features of Senarath could have been implemented within the Alisawi-Milener system with predictable results and a beneficial effect.

Regarding claim 48, a method for content delivery to a communication terminal, the method comprising:	evaluating a condition depending one one or more of (i) a movement of the communication terminal (Senarath: par 0078), (ii) a velocity of the communication terminal (Senarath: par 0078), (iii) exposure of the communication terminal to light (Alisawi: par 0041), (iv) a screen-lock status of the communication terminal, (v) a battery level of the communication terminal, (vi) a charging status of the communication terminal, (vii) a quality of a network connection of the communication terminal, and (viii) a type of the network connection;	when the condition is met, prefetching content from a content source to the communication terminal using a guaranteed prefetching mode (Alisawi: par 0048 [A) Fully Cached…]) in which (i) content items are continuously tracked on the content source, so as to detect changes to the content items as they occur, and (ii) the communication terminal is continuously maintained synchronized with the content source with respect to the content items, notwithstanding the changes that occur, by continuously prefetching at least part of the content items from the content source to the communication terminal (Alisawi: par 0048 [In this mode, the local proxy can ignore manual requests and the proxy server uses the detected automatic profile (e.g., sports score applets, Facebook, every 10, 15, 30, or more polls) to poll the application server/content provider.]); and	when the condition is not met, prefetching content from the content source to the communication terminal using a prefetching mode other than the guaranteed prefetching mode (Alisawi: par 0048 [Each mobile client/application can be categorized to be treated as one of these modes, or treated using multiple modes, depending on one or more conditions.]). 

Regarding claim 51, the system according to claim 49, wherein the one or more processors are configured to: 	evaluate, for at least some of the content items on the content source, respective visibility metrics that are indicative of one or more of (i) respective times (Senarath: par 0125 [Content data distribution module 114 assigns priorities to parts of the pre-fetched content data… content data distribution module 114 may estimate a likelihood that the part of the pre-fetched content data will be needed at the user's mobile device 200, and when (e.g., how soon) that data will be needed…]) and (ii) respective amounts of user actions, needed to make the content items visible to the user (Senarath: par 0125); and 	select the content items based on the visibility metrics (Senarath: par 0127 [The particular part of the pre-fetched content data transmitted to each child node 150 may be based on the determined priorities…]).

Regarding claim 57, a content delivery system, comprising: 	an interface for communicating with a content source and with a communication terminal; and 	one or more processors, which are configured to: 	evaluate a condition depending one one or more of (i) a movement of the communication terminal (Senarath: par 0078), (ii) a velocity of the communication terminal (Senarath: par 0078), (iii) exposure of the communication terminal to light (Alisawi: par 0041), (iv) a screen-lock status of the communication terminal, (v) a battery level of the communication terminal, (vi) a charging status of the communication terminal, (vii) a quality of a network connection of the communication terminal, and (viii) a type of the network connection; 	when the condition is met, prefetch content from a content source to the communication terminal using a guaranteed prefetching mode (Alisawi: par 0048 [A) Fully Cached…]) in which (i) content items are continuously tracked on the content source, so as to detect changes to the content items as they occur, and (ii) the communication terminal is continuously maintained synchronized with the content source with respect to the content items, notwithstanding the changes that occur, by continuously prefetching at least part of the content items from the content source to the communication terminal (Alisawi: par 0048 [In this mode, the local proxy can ignore manual requests and the proxy server uses the detected automatic profile (e.g., sports score applets, Facebook, every 10, 15, 30, or more polls) to poll the application server/content provider.]); and 	when the condition is not met, prefetch content from the content source to the communication terminal using a prefetching mode other than the guaranteed prefetching mode (Alisawi: par 0048 [Each mobile client/application can be categorized to be treated as one of these modes, or treated using multiple modes, depending on one or more conditions.]).

Claims 43, 45, 52, and 54 are rejected as being unpatentable over Alisawi (US 2015/0023160), in view of Milener et al. (US 2006/0101514), and further in view of Mir et al. (US 2012/0084343)
Regarding claim 43, Alisawi-Milener does not explicitly teach the method according to claim 40, wherein selecting the one or more content items comprises (i) selecting a first content item that is visible without scrolling when presented on the communication terminal, and (ii) not selecting a second content item that requires scrolling to be visible.
	Mir teaches: 	wherein selecting the one or more content items comprises (i) selecting a first content item that is visible without scrolling when presented on the communication terminal, and (ii) not selecting a second content item that requires scrolling to be visible (Mir: 400 of FIG. 4; par 0058, 0061).	It would have been obvious to one of ordinary skill in the art to implement the scrolling prefetching technique of Mir within the Alisawi-Milener system with predictable results. One would be motivated to make the combination to provide the predictable benefit of enhancing the efficiency of the system by avoiding prefetching URLs that the user cannot see and therefore not access. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Mir and Alisawi-Milener disclose systems for prefetching web-based content. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Mir could have been implemented within the 

Regarding claim 45, the method according to claim 40, wherein selecting the one or more content items comprises (i) selecting a first content item that is accessible from a current display of the communication terminal, and (ii) not selecting a second content item that is not accessible from the current display (Mir: 400 of FIG. 4; par 0058, 0061). 

Regarding claim 52, the system according to claim 49, wherein the one or more processors are configured to (i) select a first content item that is visible without scrolling when presented on the communication terminal, and (ii) not select a second content item that requires scrolling to be visible (Mir: 400 of FIG. 4; par 0058, 0061). 

Regarding claim 54, the system according to claim 49, wherein the one or more processors are configured to (i) select a first content item that is accessible from a current display of the communication terminal, and (ii) not select a second content item that is not accessible from the current display (Mir: 400 of FIG. 4; par 0058, 0061).

Claims 47 and 56 are rejected as being unpatentable over Alisawi (US 2015/0023160), in view of Milener et al. (US 2006/0101514), and further in view of Bach (US 2016/0057167).
Regarding claim 47, Alisawi-Milener does not teach the method according to claim 40, wherein selecting the one or more content items comprises (i) selecting a first content item having a level of security that is above a predefined threshold, and (ii) not selecting a second content item having a level of security that is below the predefined threshold. 	Bach teaches a technique of: 	wherein selecting one or more content items comprises (i) selecting a first content item having a level of security that is above a predefined threshold, and (ii) not selecting a second content item having a level of security that is below the predefined threshold (Bach: 284 of FIG. 6; 308, 312 of FIG. 7; par 0101-0103). 	It would have been obvious to one of ordinary skill to implement the removal of URLs that exceed certain security levels with predictable results. One would be motivated to make the combination to provide the predictable benefit of protecting users from unwanted outcomes. A high likelihood of success is anticipated given that both Alisawi-Milener and Bach relate to displaying information about hyperlinks in viewed content. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Bach could have been implemented within the Alisawi-Milener system with predictable results and a beneficial effect. 

Regarding claim 56, the system according to claim 49, wherein the one or more processors are configured to (i) select a first content item having a level of security that is above a predefined threshold, and (ii) not select a second content item having a level of security that is below the predefined threshold (Bach: 284 of FIG. 6; 308, 312 of FIG. 7; par 0101-0103).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454